IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0406
                             Filed January 25, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AUSTIN LEE MURRAY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Timothy J. Finn,

Judge.



      A defendant appeals his sentence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kristin Guddall (until withdrawal)

and Kevin Cmelik, Assistant Attorneys General, for appellee.



      Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                          2


VOGEL, Presiding Judge.

       Austin Murray appeals his sentence following his guilty plea to lascivious

acts with a child, in violation of Iowa Code section 709.8(1) (2015).       Murray

claims the district court abused its discretion in sentencing him without giving

proper consideration to his individual characteristics.

       On August 25, 2015, the State charged Murray with two counts of sexual

abuse in the second degree, in violation of Iowa Code sections 709.1 and

709.3(1)(b).   On January 4, 2016, following the filing of an amended trial

information, Murray pled guilty to one count of lascivious acts with a child. As

part of the plea agreement, the State and Murray agreed to a joint

recommendation of a term of imprisonment not to exceed ten years.                At

sentencing, the district court stated it had considered the evidence, Murray’s

background, including Murray’s report that he had been a victim of sexual assault

as a child, and the nature of the offense. The court also noted in its written order

it had examined the presentence investigation report and the exhibits presented

by Murray at the sentencing hearing. Ultimately, the court agreed with the joint

recommendation of the parties and sentenced Murray to a term of imprisonment

not to exceed ten years.

       When a sentence falls within statutory limits, we review it for an abuse of

discretion. State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015). In pronouncing

sentence, courts should receive and examine all pertinent information and

exercise its discretion to craft a sentence that “provide[s] maximum opportunity

for the rehabilitation of the defendant, and for the protection of the community

from further offenses by the defendant and others.” Iowa Code § 901.5. In
                                        3


exercising its discretion, the court “should weigh and consider all pertinent

matters in determining proper sentence, including the nature of the offense, the

attending circumstances, defendant’s age, character and propensities and

chances of his reform.” State v. August, 589 N.W.2d 740, 744 (Iowa 1999)

(citations omitted).

       The record reflects the district court properly exercised its discretion in

sentencing Murray. While it did not provide an exhaustive analysis of the factors

it considered in pronouncing sentence, the court outlined appropriate factors in

its oral pronouncement and its written order. Additionally, the court received and

examined all pertinent information submitted by the parties into the record to aid

in its application of the factors. Further, the court’s discussion of the record

indicates it was familiar with the individual circumstances of Murray’s case and

relied on those circumstances, along with the joint recommendation of the

parties, in sentencing Murray. Accordingly, we conclude the district court did not

abuse its discretion.

       Therefore, we affirm Murray’s sentence.

       AFFIRMED.